Citation Nr: 1007757	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.

3. Entitlement to service connection for the residuals of 
cold injury (claimed as frozen feet).  

4. Entitlement to service connection for a back disorder 
(claimed as the residuals of spinal meningitis).  

5. Entitlement to service connection for a left knee 
disorder.  

6. Entitlement to service connection for a right knee 
disorder.  

7. Entitlement to service connection for a left ankle 
disorder.  

8. Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1944 
to December 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  The claims for service connection for tinnitus, 
cold injury/frozen feet residuals, and a back disorder/the 
residuals of spinal meningitis were denied in an October 2005 
RO decision.  The claim for an increased rating for bilateral 
hearing loss and the claims for service connection for 
bilateral knees and ankles were denied in an April 2008 RO 
decision.  

In November 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge at a Board video-
conference hearing.  A transcript of the hearing has been 
associated with the file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of entitlement to an increased rating for 
bilateral hearing loss as well as entitlement to service 
connection for bilateral knee disorders; bilateral ankle 
disorders; cold injury residuals; and a back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his 
tinnitus is related to acoustic trauma during active military 
service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
tinnitus herein constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Due consideration should be given to the places, types, and 
circumstances of the Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board initially notes that the record reflects a current 
diagnosis of tinnitus.  Specifically, although tinnitus is 
readily observable by laypersons and does not require medical 
expertise to establish its existence, see Charles v. 
Principi, 16 Vet. App. 370 (2002), such diagnosis has been 
confirmed by post-service treatment records and VA 
examinations.  

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses relevant to tinnitus.  
However, the Board finds that the Veteran has offered 
competent and credible statements detailing his in-service 
noise exposure.  
Specifically, his contention that he was exposed to excessive 
noise during his military service is consistent with his 
service as a rifleman where he assisted in taking enemy 
strong points as noted on his Separation Qualification 
Record.  See 38 C.F.R. § 1154(a).  Therefore, despite the 
fact that the record is void of documentation of complaints 
or treatment for tinnitus during service, the Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).

Additionally, the record reflects that the Veteran has 
presented competent and credible evidence of continuity of 
symptomatology since his military service.  In this regard, 
at a September 1998 VA examination for ear disease, the 
Veteran  reported bilateral tinnitus since his service.  At a 
VA audiology examination from the same month, the Veteran 
reported constant bilateral tinnitus dating from trauma 
received in 1944.  He described it as loud, high-pitched 
ringing.  A July 1999 VA audiology record shows the Veteran 
reported tinnitus in both ears.  He said it was constant 
since 1945.  Additionally, at a VA audiology examination in 
September 2005 and in an October 2007 audiology note, the 
Veteran again reported tinnitus.  He also indicated a history 
of bilateral, constant tinnitus that began right after his 
military service discharge at a January 2008 VA audiology 
examination.  At the November 2009 Board hearing, the Veteran 
described ringing in his head since his military service 
(Transcript, p 4-5).  

In contrast to the Veteran's lay statements, the Board 
observes that the September 2005 VA examiner opined that it 
was less likely as not that the Veteran's tinnitus was caused 
by or a result of acoustic trauma.  She provided a rationale, 
indicating that there was no report of tinnitus during 
service or right after service and the Veteran had 53 years 
of noise exposure when he worked as a carpenter while using 
only cotton as ear protection.  

However, the Board accords little probative weight to the 
September 2005 VA examiner's opinion as her rationale is 
based primarily on the fact that the Veteran did not report 
tinnitus during or immediately following his military 
service.  The Board observes that the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a Veteran's lay evidence; however, the lack of 
such records does not, in and of itself, render lay evidence 
not credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(2006).  As such, while the record is negative for in-service 
and immediate post-service complaints or treatment for the 
Veteran's tinnitus, such does not render his statements that 
he has experienced ringing in the ears since his service 
discharge not credible.  Additionally, at his November 2009 
Board hearing, the Veteran reported using ear protection in 
the form of wax during his work as a carpenter. 

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims has stated that lay evidence may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr v. Nicholson,  21 Vet. App. 303, 307-09 
(2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009) (lay testimony could, in certain circumstances, 
constitute competent nexus evidence).  

Based on the Veteran's competent and credible report that his 
tinnitus began right after his military service as well as 
his continuity of such symptomatology after his discharge, 
the Board resolves all reasonable doubt in his favor and 
finds that tinnitus is related to his in-service acoustic 
trauma.  Therefore, service connection for such disability on 
a direct basis is warranted.  38 U.S.C.A. §§ 1110, 1154, 
5107; 38 C.F.R. §§ 3.102, 3.303.  

Parenthetically, the Board observes that service connection 
for tinnitus, awarded herein on a direct basis, is also 
warranted on a secondary basis.  In this regard, VA 
regulations provide that service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  At 
the September 2005 VA examination, the examiner determined 
that, while it was not likely that the Veteran's tinnitus was 
related to his conductive-based hearing loss/middle ear 
pathology, tinnitus was most likely secondary to the 
Veteran's service-connected sensorineural hearing loss as 
well as conductive involvement in the left ear.  As such, 
while service connection for tinnitus is granted herein on a 
direct basis, secondary service connection is also warranted.


ORDER

Service connection for tinnitus is granted.  


REMAND

A review of the record indicates that further development is 
necessary with respect to the remainder of the Veteran's 
claims of entitlement to service connection.  Although the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the November 2009 Board hearing, the Veteran's 
representative contended that all service treatment records 
had not been obtained.  (Transcript, p 12.)  The claims file 
contains an undated insurance form and a February 2006 
statement from the Veteran in which he reported treatment 
during service at Clearing Hospital in Holland from February 
11, 1945, to February 18, 1945; 18th General Hospital in 
Belgium from February 18, 1945, to March 4, 1945; 62nd 
General Hospital from March 5, 1945, to May 15, 1945; the 
Station Hospital at Camp Miles in Standish, Massachusetts, 
from May 29, 1945, to June 4, 1945; Fitzsimons General 
Hospital in Colorado from June 7, 1945, to September 1945; 
and Vaughan General Hospital in Chicago, Illinois, from 
September 6, 1945, to December 4, 1945.  The Board notes that 
Vaughan General Hospital records dated from October 1945 to 
December 1945 are associated with the file.  The Board also 
observes that a January 2006 letter from the National 
Personnel Records Center (NPRC) indicated that the Veteran's 
service treatment records may have been destroyed by a fire.  
On remand, the agency of original jurisdiction (AOJ) should 
request such outstanding hospital records from any 
appropriate source, to include the identified hospitals 
directly and/or National Personnel Records Center, to ensure 
that all service treatment records are associated with the 
claims file.  

The Veteran is currently service-connected for bilateral 
hearing loss, status post mastoidectomy with a history of 
left suppurative otitis media (formerly Diagnostic Code 
6296).  He is receiving a 20 percent evaluation (effective 
May 16, 2005, the date of his claim for increase).  At the 
Veteran's last VA audiology examination in January 2008, the 
examiner found that the combined use of pure tone and 
recognition data was appropriate and there was no evidence of 
hearing loss exaggeration or test falsification (as was noted 
on a past examination).  The January 2008 examiner also noted 
that the Veteran should see an ear, nose, and throat 
specialist (ENT) to properly evaluate his left sided mixed 
hearing loss because treatment of a hearing disorder might 
cause a change in hearing threshold levels.  In April 2008, a 
VA ENT specialist medically cleared the Veteran for hearing 
aids, but did not address the change in hearing threshold 
levels.  The Veteran was noted to have mixed hearing loss and 
a fistula between the middle ear and mastoid cavity.  

In the Veteran's April 2008 appeal, the he states underwent 
ear surgery and now his hearing was worse than before.  At 
the November 2009 Board hearing, the Veteran stated he had a 
recent hearing operation (Transcript, p 5) and his hearing 
loss had increased in severity since his last examination 
(Transcript p 8).  

On remand, the Veteran should be evaluated by audiology and 
an ENT specialist, as recommended by the January 2008 
examiner.  The ENT specialist should address: 1) whether the 
Veteran's current ear disability causes a change in hearing 
thresholds and 2) to what degree the measurable change 
impacts the hearing thresholds.  The Veteran's fistula or any 
other abnormalities should be addressed.  The presence of 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma should be noted; as should aural polyps.  

The Veteran has filed a claim for service connection for the 
residuals of a cold injury (claimed as frozen feet).  The 
Veteran testified at his November 2009 Board hearing that he 
was exposed to cold weather during service.  A January 2003 
private radiology record showed the following:  bilateral 
total occlusion of the anterior tibialis arteries; a 
diffusely diseased left peroneal vessel and total occlusion 
of the right anterior tibialis and peroneal vessels.  In a 
May 2003 private record from Dr. Stelnicki, the Veteran
described pain at the right navicular arch.  It was palpable 
and inflamed, consistent with capsulitis and associated with 
tendonitis.  A large heel spur, generalized arthritis of the 
metatarsals, and osteoarthritis in the right ankle was found.  
A June 2005 cardiac consultant record showed the Veteran was 
positive for peripheral vascular disease.  A June 2007 VA 
diagnostic record showed bilateral foot pain and the Veteran 
reported having frozen feet in service.  Pes planus 
bilaterally, degenerative changes in the first metatarsal 
phalangeal joints and an inferior calcaneal spur formation 
were found.  The impression was minor degenerative changes.  
VA treatment records dated in 2007 and 2008 also show 
treatment for onychomycosis.  The Veteran testified at his 
November 2009 Board hearing that his symptomatology has 
persisted from the time of his military service to the 
present.  On remand, the Veteran should receive a VA 
examination to determine the nature and etiology of any cold 
injury residuals.  

The Veteran has filed a claim for service connection a back 
disorder due to the claimed as the residuals of spinal 
meningitis.  In a November 2009 statement, he remembered 
waking up in air station in Holland and having an ear 
infection; he stated this ear infection later gave him 
meningitis.  At the November 2009 Board hearing the Veteran 
stated he got in a car accident in the 1950s (Transcript, p 
14-15).  A June 2005 private physician's assistant's note 
shows the Veteran stated that "his back pain has been going 
on since WWII when he was severely injured."  He was 
diagnosed with degenerative disc disease in the lumbar spine 
with stenosis.  An August 2005 private magnetic resonance 
imaging report (MRI) showed, as relevant to the Veteran's 
back, mild desiccation of the discs throughout the lumbar 
spine and mild spinal canal stenosis.  A MRI of the lumbar 
spine from August 2005 showed stenosis, disc bulging, and 
spondylolisthesis.  In September 2005, a record from Dr. 
Reyher showed an impression was moderate to severe lumbar 
spinal stenosis; grade 1 spondylolisthesis; and severe back 
and leg pain.  The Veteran testified at his November 2009 
Board hearing that his back symptomatology has persisted from 
the time of his military service to the present.  On remand, 
the Veteran should receive a VA examination to determine the 
nature and etiology of his back disorder.  

The Veteran has filed claims for service connection for left 
and right knee disabilities.  At the November 2009 Board 
hearing, the Veteran stated he hurt his knees when he was 
walking in snow and rain; his pants would irritate his legs.  
(Transcript, p 11, 18-19.)  An April 1997 record from Dr. 
Oliver, a private physician, shows the Veteran reported a 5 
to 6 year history of knee pain for both knees.  The 
assessment was osteoarthritis for both knees.  For the right 
knee, the Veteran described the precipitating event of an old 
racquetball injury that occurred 20 years ago.  

A November 2004 private radiology record showed the Veteran 
had pain and swelling in his right knee.  The impression was 
severe tricompartmental arthritis of the right knee with 
fluid suspected in the suprapatellar region.  A May 1997 
record from Dr. Oliver shows a left knee arthroplasty took 
place.  In January 1999, it was noted that the Veteran had 
further left knee operations.  In February 2002, Dr. Bayron 
stated he was status post left knee replacement surgery.  The 
Veteran testified at his November 2009 Board hearing that his 
bilateral knee symptomatology has persisted from the time of 
his military service to the present.  On remand, the Veteran 
should receive a VA examination to determine the nature and 
etiology of any current knee disabilities.  

The Veteran has filed claims for service connection for left 
and right ankle disabilities.  At the November 2009 Board 
hearing, the Veteran stated he hurt his ankles marching in 
service.  (Transcript, p 19-20.)  He said he received 
treatment for his ankles while he was in the hospital in 
Denver, and his ankles still swell and hurt.  Id.  In May 
2003, Dr. Stelnicki diagnosed osteoarthritis of the right 
ankle.  An undated record from Dr. Stelnicki shows crepitus 
of both ankles, more on the left ankle.  The Veteran 
testified at his November 2009 Board hearing that his 
bilateral ankle symptomatology has persisted from the time of 
his military service to the present.  On remand, the Veteran 
should receive a VA examination to determine the nature and 
etiology of any current ankle disabilities.  

Additionally, the Board finds that a remand is necessary in 
order to obtain outstanding treatment records.  In this 
regard, the Veteran testified at his November 2009 Board 
hearing that he received recent treatment for his knee 
disorders from Dr. Bayron.  He also reported past treatment 
from Dr. Hartman and at the Chicago VA Medical Center in the 
1950's for his claimed disorders.  The Veteran additionally 
indicated recent surgery for his ears.  Moreover, he reported 
that he receives treatment at the Pasco (New Port Richey) VA 
facility.  The most recent records contained in the claims 
file from such facility are dated in March 2009.  Therefore, 
on remand, such outstanding records should be obtained.

The Board also observes that the Veteran submitted additional 
evidence at the time of his November 2009 Board hearing.  He 
has not waived AOJ consideration of such evidence and, 
therefore, on remand, the AOJ should consider all the 
evidence of record, to specifically include any evidence 
associated with the claims file subsequent to the issuance of 
the March 2009 supplemental statement of the case.  
Additionally, at his November 2009 Board hearing, the Veteran 
indicated that there may be lay statements from his sons 
discussing his claimed disabilities.  These lay statements 
have not been submitted and, as such, on remand, the Veteran 
should be given another opportunity to provide this evidence. 

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  

1.  Inform the Veteran that he may submit 
any additional evidence, to include lay 
statements from his sons, concerning his 
claimed disorders.

2.  Request outstanding in-service 
hospital records from any appropriate 
source, to include the identified 
hospitals (as indicated above) directly 
and/or National Personnel Records Center, 
to ensure that all service treatment 
records are associated with the claims 
file.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  Request that the Veteran identify any 
treatment for his claimed bilateral 
hearing loss, cold injury residuals, back 
disorder, bilateral knee disorders, and 
bilateral ankle disorders, to specifically 
include where his recent ear surgery was 
performed.  After securing any necessary 
authorization forms, obtain all identified 
records not already contained in the 
claims file, to specifically include 
records from Dr. Bayron and Dr. Hartman; 
the Chicago VA facility dated in the 
1950's; and the Pasco VA facility dated 
from March 2009 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4. After completing the above schedule the 
Veteran for audiology and ENT examinations 
in order to determine the current nature 
and severity of his service-connected 
bilateral hearing loss, status post 
mastoidectomy with a history of left 
suppurative otitis media.  

First, the audiologist should evaluate the 
Veteran's current hearing loss.  

Second, the ENT specialist should address:
*	The January 2008 VA examination 
report, including the statement that 
his treatment of hearing disorder 
might cause a change in hearing 
threshold levels, and 
*	the April 2008 ENT record which notes 
the presence of a fistula.  
The ENT should determine: 
*	whether the recent audiogram results 
in the file are accurate; 
*	whether 1) the Veteran's current ear 
disability causes a change in hearing 
thresholds and, if so, 2) to what 
degree the measurable change impacts 
the hearing thresholds; 
*	whether the Veteran has aural polyps; 
and 
*	if there are any effects of the 
service-connected bilateral hearing 
loss or ear disorder on occupational 
functioning and daily activities.  

All pertinent symptomatology and findings 
must be reported in detail.  The claims 
folder and a copy of this Remand must be 
made available to the examiner in 
conjunction with the examination.  

5. Schedule the Veteran for pertinent VA 
examinations in order to determine the 
nature and etiology of the following: any 
cold injury/frozen feet residuals; any 
back disorder and/or the residuals of 
spinal meningitis; any bilateral knee 
disorders and any bilateral ankle 
disorders.  

The claims file and a copy of this remand 
must be made available to and be reviewed 
by the examiners in conjunction with the 
examination.  The examiner(s) must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted.  

For any pertinent disorder found, the 
examiner should opine whether it is 
likely, unlikely, or at least as likely as 
not that it is related to service.  The 
examiner should provide the rationale for 
the opinion provided.  In offering any 
opinion, the examiner must consider the 
Veteran's lay statements regarding the 
incurrence of any claimed disorders and 
the continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  

6. After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the 
Veteran's claims should be readjudicated 
based on the entirety of the evidence, to 
include any additional evidence associated 
with the claims file subsequent to the 
issuance of the March 2009 supplemental 
statement of the case.  If any 
determination remains adverse to the 
Veteran, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp.2009).  


______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


